Interim Decision #1663

MATTER BASU

Iu. Visa Petition Proceedings
A-11700754
'Decided by District Director June 13, 1363

Since a biochemist is a member of the professional occupations in biological
sciences and such professional occupations are within the meaning of
sections 101(a) (32) and 203(a) (3) or the Iminigration and riattonality Act,
as amended by P.L. 89-236, a visa petition is appioved to accord beneficiary,
a qualified biochemist, third preference classification under the quota.

Discussion: The petition was filed to accord the beneficiary a
third preference classification as a member of the professions based
upon his qualifications as a biochemist. The beneficiary is an unmarried, male, native and citizen of India, age 28, presently residing in Baltimore, Maryland..
The beneficiary received a bachelor of science degree in 1958 from
the University of Calcutta in India, a master of science degree in
1060 from the University sof Calcutta in India, and a doctor of

philosophy degree in biological chemistry in April 1966 from The
University of Michigan, Ann Arbor, Michigan. He has been employed as a biochemist from February 1966 to date by the MoColluraPratt Institute and Department of Biology, The Johns Hopkins
University, Baltimore, *Maryland. The beneficiary intends to engage in liis profession in the United States as si biochemist.
A certification pursuant to section 212(a) (14) of the Act, as
amended, has been issued by the Department of Labor.
Biochemists are listed among professional occupations undei code
0-07.02 in the Dictionary of Occupational Titles, Volume II, second
edition, prepared by the Department of Labor. In the third edition
of the above publication, biochemists are listed under professional,
technical, and managerial occupations, code 041_081. Occupations
in this biological scientist group are concerned with research in the
reproduction, growth and development, structure, life processes, behavior, and classification of living organisms and the application of
•
77'T

Interim Decision #1633
findings to the prevention of disease in the maintenance and promotion of health in plant and animal life. The Occupational Outlook Handbook, 1966-67 edition, of the United States Department of
Labor, states that young people seeking professional careers in the
biological sciences should plan to obtain an advanced degree, preferably a doctor of philosophy degree. This Handbook further states

that a bachelor's degree with a major in one of the biological sciences
is adequate preparation for beginning jobs; that a master's degree
can qualify for most positions in applied research and for some types
of positions in college teaching and basic. research; and that the
doctor of philosophy degree is generally required for higher level
college teaching positions, for independent research; and for positions
involving the aliministration of research. The average (median)
annual salary for biological scientists was $10,700 in 1964, according
to National Science Foundation's National Register of Scientific and
Technical Personnel.
From the foregoing it has been established that the beneficiary is
a qualified biochemist and as such is a member of the professional
occupations in biological sciences. Included within the occupations

in biological sciences are anatomists,' biochemists, biologists, bio-.
physicists, botanists, entomologists, geneticists, microbiologists, mycologists, parasitologists, pharmacologists, physiologists, plant nematologists, plant pathologists, and zoologists.1 The professional occupations in biological sciences are considered to be within the meanidg of sections 101(a) (32) and 203(a) (3) of the Act, as amended.
ORDER: It is ordered that the petition be approved and the

beneficiary accorded third preference under Section 203(a) (3) of
the Immigration and Nationality Act, as amended.
Dictionary of Occupational Titles, Volume II, Third Edition, pp. 486, 46T.

778

